Citation Nr: 1220581	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  07-13 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia




THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of  service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from December 1969 to March 1989.  The Veteran died in July 1993; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the RO that reopened the claim of service connection for the cause of the Veteran's death and then denied the claim upon review of the entire record.

In April 2010, the undersigned granted the appellant's representative's motion for a 60-day extension to respond to the VHA opinion with the submission of additional evidence or argument.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in the claims file.



FINDINGS OF FACT

1.  In an April 2002 denial letter, the RO declined to reopen the appellant's claim of service connection for the cause of the Veteran's death; the appellant was notified of this action and apprised of her appellate right, but did not timely appeal from this decision. 

2.  The evidence added to the record since the prior unappealed rating decision is neither cumulative in nature nor repetitive of previously considered facts and, when considered by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim of service connection for the cause of the Veteran's death. 

3.  The Veteran is shown to have died at the age of 44 as the result of metastatic pulmonary disease due to renal cell carcinoma in July 1993, about four years after his retirement after 20 years of active service.

4.  The Veteran is shown to have had a military occupational specialty (MOS) as a welder and to have served in the Republic of Vietnam.

5.  The fatal renal cell carcinoma with lung metastasis is shown as likely as not to have had its clinical onset during his extensive period of active service.  

6.  The appellant is found to have presented credible lay assertion sufficient to establish a continuity of symptomatology referable to the fatal kidney cancer beginning in service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the appellant, the Veteran's death was caused by renal cell carcinoma with lung metastasis that was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court of Appeals for Veterans Claims (Court) has held that in the context of a claim for DIC benefits, a VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).

With respect to petition to reopen, the Board notes that the Court has held that, because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

The Court further held that the duty to notify requires that the Secretary look at the bases for the denial in the prior decision and respond with a notice letter that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial. 

The RO provided a VCAA notice letter to the appellant in August 2005.  This letter notified the appellant of what information and evidence must be submitted to substantiate the claim, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

While she was not informed of disability ratings and effective dates for awards, such notice is only critical when service connection is granted.  Since the decision below denies the claim of service connection, the appellant is not prejudiced by the omission of such notice.

Regarding the Hupp requirements, the Board notes that service connection was not in effect for any disabilities at the time of the Veteran's death.  Therefore, any lack of notice pertaining to the first and second Hupp requirements is not prejudicial to the Appellant's claim.  

The appellant claims that the Veteran's cancer, which led to his death, was caused by exposure to Agent Orange during his service in Vietnam.  The August 2005 letter explained in general terms the evidence and information needed to substantiate a claim for service connection for the cause of a veteran's death, but not specifically regarding a condition not yet service-connected. 

Nevertheless, through the appellant's various written statements and evidence submitted, it is clear that she is aware of what is needed to substantiate her claim for service connection for the cause of the Veteran's death based on a condition that was not yet service connected.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Consequently, any defect in this regard was cured by actual knowledge on the part of the claimant.  Id.   

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  All pertinent treatment and hospitalization records were obtained as was the death certificate.  A VHA opinion was obtained that is adequate to decide the claim. 

The Board notes that the Veteran's service treatment records had at one point been associated with the claims file and that they were reviewed by both the Board and the physician who provided the VHA opinion.  However, at some point thereafter, these records became separated from the claims file and have not been located.  

In the case where service treatment records are unavailable through no fault of the appellant, a heightened duty exits to assist the appellant in the development of the case.  See O'Hare v. Derwinski, 1 Vet App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The appellant was notified and asked to submit whatever records she had, but she only had possession of the Veteran's service personnel records.  An April 2012 memorandum discusses all efforts made to locate the missing service treatment records and the unsuccessful results.  

The Board finds that VA fulfilled its duty to assist the appellant and any additional efforts to search for the Veteran's service treatment records would be futile.


Legal Criteria and Analysis

New and Material Evidence

In an April 2004 letter, the RO declined to reopen the claim of service connection for the cause of the Veteran's death.  The RO notified the appellant of the decision and apprised her of her appellate rights; however, she failed to perfect a timely appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

A May 1999 rating decision initially denied the appellant's claim of service connection for the cause of the Veteran's death based on a finding that the cause of the Veteran's death was not related to his period of active service.

The claim was readjudicated in August 2001 and the most recent final denial of the claim was in April 2004.  The evidence considered at that time was the Veteran's service treatment records, his medical records dated in June to July 1993, and his death certificate.

The service treatment were noted to be negative for complaints, findings, or diagnosis of kidney problems.  

The VA treatment records from 1993 showed that the Veteran had his left kidney removed in June 1993 because of renal cell cancer and that further testing revealed a large lung mass with malignant effusion and diffuse metastatic disease.  See June and July VA treatment records.

During his final hospitalization, his plural effusion worsened and eventually led to his death.  See July 1993 Discharge Summary.

The evidence added to the record since the April 2004 rating decision includes a November 2005 letter from a private physician who recalled treating the Veteran in 1993 and noted that she no longer had the records referable to the Veteran's treatment and that they likely no longer existed after 12 years.  She recalled that the Veteran was a Vietnam Veteran who was exposed to Agent Orange and died at a young age due to metastatic cancer.  The physician was fairly certain that it was renal cell carcinoma, metastatic to the lung and added that it was certainly possible that Agent Orange contributed to his death.  

This evidence is found to be new and material since it addresses an unestablished fact that was not before the RO at the time of the earlier decision. 

Namely, the medical evidence establishes a possible link between the cause of the Veteran's death and his exposure to Agent Orange during his service in the Republic of Vietnam.  When considered along with the other evidence of record, the evidence presents a reasonable possibility of substantiating the claim. 

In view of the foregoing, the claim of service connection for the cause of the Veteran's death is reopened.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." 

When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312. 

In making its determination, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Upon consideration of all the evidence of record, the Board finds that a service-connected disability did not cause or contribute substantially or materially to the cause of the Veteran's death. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform diseases consistent with chloracne, Type II diabetes mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset), porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Effective on August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); Parkinson's disease and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment is to establish presumptive service connection for these diseases based on herbicide exposure. 

The final rule is applicable to claims received by VA on or after August 31, 2010 and to claims pending before VA on that date.  Additionally, VA will apply this rule in readjudicating certain previously denied claims as required by court orders in Nehmer v. Department of Veterans Affairs, No. CV-86-6161 TEH (N.D. Cal.). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 61 Fed. Reg. 41442, 41448 (1996).

Notwithstanding the provisions of §§ 3.307, 3.309, the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The appellant is seeking service connection for the cause of the Veteran's death on the basis that his cancer was directly related to the exposure to Agent Orange during service.  Her representative also asserts without specificity that the Veteran's duties exposed him to other hazardous materials that could have caused his cancer.

First, since the Veteran was shown to have performed service in the Republic of Vietnam, he is presumed by law to have been exposed to Agent Orange due to this documented activity.

The death certificate shows that the immediate cause of the Veteran's death was metastatic pulmonary disease with the underlying cause listed as renal cell carcinoma.  He died at the age of 44 in July 1993, a little over four years after he retired after twenty years of active service.   

However, renal cell carcinoma is not one of the disease processes that has been determined to be due to presumed Agent Orange exposure for Veterans who served in the Republic of Vietnam.  While cancer of the lung and other cancers including soft tissue sarcoma have been identified as being related to Agent Orange exposure for VA compensation purposes, the Veteran was not diagnosed with any primary form of the specified cancers. 

The immediate cause of Veteran's death is shown to be due to metastatic involvement of the lungs, but the underlying or primary cancer was shown to be renal cell carcinoma for which the Veteran had undergone removal of his left kidney prior to his death.  Since the renal cancer is shown to have metastasized to the lung, it is not considered to be lung cancer.  

A July 1993 cytopathology report specifically noted that the Veteran had metastatic renal cell carcinoma and that the identified lung nodules were metastatic from the primary renal tumor.  Although the fine needle aspirate showed tumor cells that had more cytoplasm than the original tumor and did not grow in the same papillary fashion, this was noted not to be uncommon in renal cell carcinomas for the metastases to have a slightly different morphologic pattern than the primary tumor.

In her April 2006 Notice of Disagreement, the appellant essentially argued that the physician's statement that she was "fairly certain" that the Veteran had renal cell carcinoma metastatic to the lung was insufficient to establish a diagnosis and that her research showed that soft tissue sarcoma could cause tumors and cancers of many organs including the kidney as was present in the Veteran's case.

However, as noted, the diagnosis of renal cell carcinoma in this case was based on more than the recollection of the Veteran's private physician.  As noted, the medical records showed that testing performed prior to the Veteran's death confirmed the likely diagnosis was that of renal cell carcinoma with metastases to the lung.  Thus, without supporting competent evidence, the appellant's lay assertion alone are not sufficient to show that the Veteran died from a primary form of lung cancer or other form of cancer that had been linked to presumed Agent Orange exposure for VA compensation purposes.  

The appellant's assertions as to the diagnosis of the Veteran's cancer or its etiology are not competent evidence because a layperson is generally not capable of opining on matters requiring medical knowledge or expertise.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.

Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The appellant is not shown to have the requisite medical training or expertise to offer a competent opinion as to the medical questions presented in this case.  Moreover, the medical evidence that is of record does not support her assertions.  

Although the appellant has repeatedly requested that the Veteran's body be exhumed and autopsied to determine if there were other forms of cancer present, such action is not within the scope of VA's duty to assist.  

On this record, the Board finds that the evidence shows that the Veteran likely did not have cancer that is due to his presumed Agent Orange exposure.  

Even without the presumption, service connection may alternatively be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Significantly, as noted, certain of the Veteran's treatment records are lost and cannot be located.  The only service treatment record in the claims file is the report of his March 1989 separation examination that does not contain any findings pertinent to renal or lung cancer.

However, the appellant is found to have presented credible lay assertions that the Veteran was frequently sick with various ailments during the short period after his retirement from service and when he diagnosed with a huge renal tumor and extensive metastatic lung changes in early 1993.  She noted that he was only 43 years old at the time and died only two months after he was diagnosed.  

To the extent that these lay assertions tend to document that the Veteran experienced undiagnosed health difficulties prior to his death, the Board finds that they are sufficient to establish a continuity of symptomatology consistent with his having metastatic kidney disease since service.  

The Veteran's renal cell carcinoma was first diagnosed in May 1993 after being admitted to a hospital with respiratory and pain complaints.  During the course of this hospitalization, a CT scan revealed a tumor in the left kidney that led to further testing and the eventual diagnosis of renal cell carcinoma.  See VA treatment records in May, June, and July 1993.

Significantly, the diagnosis was not made based on complaints related to renal cell carcinoma; rather, the tumor was an incidental finding that was made when he was being treated for a different medical problem.

One indication that the cancer that caused the Veteran's death may be related to his service, specifically, his exposure to Agent Orange, is the letter from Dr. M. M.  However, the physician's statement was speculative since she only stated that it was possible that Agent Orange contributed to his death.  To state that a particular etiology is "possible" is non-determinative.  

The Court has held that medical opinions that are speculative, general, or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999). 

In addition, the Board obtained a VHA medical opinion in November 2009 that was based on a thorough review of the record by a physician.  The Veteran's medical history was noted and summarized.  

The reviewing VA physician noted that, because renal cell carcinoma usually occurred in individuals in the sixth to eighth decade of life, it was uncommon in a patient younger than 40.  

There were noted to be numerous environmental and clinical factors implicated in the etiology of renal cell carcinoma that included tobacco use; occupational exposure to toxic compounds such as cadmium, asbestos and petroleum byproducts; obesity; acquired polycystic disease of the kidney (typically associated with dialysis); and analgesic abuse nephropathy.  

Cigarette use in particular was noted to double the likelihood of renal cell carcinoma and contributed to as many as one third of all cases.  There was also noted to be an association seen in firefighters who are obviously exposed to toxic compounds within the fire smoke.  Hereditary causes might also have been a factor.  The physician added that the lung was the most frequent site of distant spread in cases of renal cell carcinoma.  

With respect to the possible association to Agent Orange, the reviewing VA physician discussed the findings of the National Academy of Sciences and Institute of Medicine and other studies that addressed the association of Agent Orange to various diseases.  

In short, there was noted to be overwhelming evidence and a preponderance of studies that showed that renal cancer was not significantly associated with the chemicals found in Agent Orange.  He also searched for any relevant articles relating the chemicals contained in Agent Orange with renal cell carcinoma and could not find any clinical or basic scientific studies that identified a causative link between Agent Orange and renal cell carcinoma.

The reviewing VA physician noted that the Veteran had papillary renal cell carcinoma that was quite extensive at the time of presentation and involved pathologically confirmed metastases to the left pleural cavity and left lung and most likely had spread to the right pleural cavity and lung as well.  It was noted that this renal cell carcinoma and its significant metastatic spread to the lungs and pleural cavity that resulted in the death of the Veteran.  Infection and valvular heart disease might have also contributed, but there was no evidence to support a primary cancer of the lung.

The reviewing VA physician noted that the concern in this case was whether Agent Orange was responsible for the renal cell carcinoma since the Veteran was relatively young when he developed the cancer and apparently had no family history or other obvious exposures.  

While noting that there were clearly several types of malignant diseases listed as being associated with Agent Orange exposure that raised a concern that this agent might have been responsible for the renal cell cancer in the Veteran, the reviewing VA physician noted that, after reviewing several references, he had found no definite conclusions regarding a causative association between Agent Orange and renal cell carcinoma.  He added that the information was reviewed every couple of years to determine if any new association could be identified with Agent Orange exposure and that the list had slowly grown since 1990, but concluded that there had not been enough information to determine that there was an association between renal cell carcinoma and Agent Orange exposure.

The reviewing VA physician opined that, while it was in the realm of possibility that Agent Orange could be associated with renal cell carcinoma, the available medical information did not support a causative association.  Based on a review of the claims file and research, the reviewing VA physician opined that it was not at least as likely as not that the Veteran's death was proximately due to, or the result of his military service, to include his presumed exposure to Agent Orange.  

Because the possibility of a very small increase in risk associated with a given exposure could never be excluded, an association in this case could only be made with speculation at this time.  

The Board finds that the reviewing VA physician provided a thorough presentation of the evidence and the medical research on the topic of Agent Orange and renal cell carcinoma and provided a clear rationale to support his opinion stated in this case.  
 
The opinion is found highly probative and persuasive as to the question of the etiology of the renal cell carcinoma that was cause of the Veteran's death.

The appellant's representative provided an additional argument in June 2010 in favor of obtaining an independent medical opinion in this case.  The basis for this was that the reviewing VA physician's identified occupational toxins as being a possible causative factor in the development of the Veteran's renal cell cancer.  The representative asserted that the Veteran's duties as a welder in service could have brought him in contact with toxic materials that led to the development of his cancer.  

Moreover, given the absence of pertinent records in this case, the Board finds that great weight must be place on the appellant's lay statements that the Veteran's was frequently sick during the short period after he retired prior to his death.  These probative statements, along with the available medical evidence showing that he died of extensive metastatic kidney cancer shortly after serving on active duty for twenty years, serve to establish that the fatal disease process as likely as not had its clinical onset during his service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for the metastatic kidney cancer is warranted.  

In short, on this record, the renal cell carcinoma, which caused the Veteran's death, is shown to have been incurred in service.


ORDER

Service connection for the cause of the Veteran's death is granted.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


